                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                             NO. 5:17-CR-00154-D-1

UNITED STATES OF AMERICA

             v.                                    ORDER TO SEAL

JUMMNE REMERIUS PUGH

     Upon motion of the United States, it is hereby ORDERED Docket Entry Number 67 be

sealed and remain so sealed until further ordered by the Court.

     It is FURTHER ORDERED that that copies of Docket Entry Number 67 be

disseminated to counsel for the Government and counsel for the Defendant.


      IT IS SO ORDERED, this the_L_day of         f,_h,YA/f ,2021.


                                        J     S C. DEVER III
                                        United States District Judge




        Case 5:17-cr-00154-D Document 69 Filed 02/02/21 Page 1 of 1
